Court of Appeals
of the State of Georgia

                                     ATLANTA,____________________
                                               November 28, 2016

The Court of Appeals hereby passes the following order:

A17D0153. WILHY HARPO v. BROADSTONE MAPLE, LLC.

      On September 28, 2016, the superior court entered an order dismissing the
appeal of “Leslie Onna and all other occupants” from a magistrate court default
judgment in this dispossessory action. On October 27, 2016, Wilhy Harpo filed this
application for discretionary appeal. Appeals from judgments in dispossessory
actions, however, must be filed within seven days of the date the judgment was
entered. See OCGA § 44-7-56; Radio Sandy Springs, Inc. v. Allen Road Joint
Venture, 311 Ga. App. 334, 335-336 (715 SE2d 752) (2011). Harpo filed this
application 29 days after entry of the superior court order he wishes to appeal.
Accordingly, the application is untimely, and it is hereby DISMISSED for lack of
jurisdiction.

                                     Court of Appeals of the State of Georgia
                                                                          11/28/2016
                                            Clerk’s Office, Atlanta,____________________
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.